                         UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF OREGON
In re:                                       )
                                             )      Case No. 13‐35337‐DWH13
MAR M TAIK                                   )
                                             )              TRUSTEE’S SPECIAL NOTICE RE:
                                             )              SECTION 1328(a) DISCHARGE
                   Debtor(s)                 )

         It has come to my attention that you have failed to make all payments to your mortgage servicer as
required by the direct payment paragraph of your Chapter 13 plan and as shown on Schedule 106J as one
of your monthly expenses. It is my duty to inform you that Section 1328(a) of the Bankruptcy Code
requires that before I may inform the Clerk’s Office that you should be granted a discharge, I must certify
to the Clerk that you have completed all payments under the plan. The direct payment to the servicer
listed in your Chapter 13 plan is considered to be a payment under the plan.

       In order to correct this issue and allow my office to ultimately inform the Clerk all payments under
the plan have been made, you must demonstrate to my office that you have cured this default in your
plan. You must do this by the time you finish your regular bankruptcy plan payments.

         Informing my office of the reasons you failed to make the missed payments cannot fix this
problem. I must have solid proof that the missed payments have in some form been paid to the proper
mortgage servicer or a viable amended plan sent to all creditors that cures the default. Proof that full
payments of the direct payment paragraph of your Chapter 13 plan have been made, would include a
statement from your mortgage servicer that those missing payments have been made. If you fail to do so,
it is possible that you will not receive a discharge at the conclusion of your case.

       I send this Notice to you now in order to give you time to correct this problem with your plan. It is
my sincere desire that you receive a discharge and I hope this letter will be seen as notice to you and your
attorney that this serious problem must be addressed and addressed quickly.

Dated: June 26, 2019

                                                    /s/ Wayne Godare
                                                    Chapter 13 Trustee

I certify that on June 26, 2019, I mailed copies of the above Notice to the debtor(s) and the debtor’s
attorney, NICHOLAS J HENDERSON , if any.
                                                       /s/Shanna Stewart
                                                       Office of the Chapter 13 Trustee

                         Case 13-35337-dwh13         Doc 84     Filed 06/26/19
